UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED ST A TES OF AMERICA

            - against -                                            ORDER

DAVID CHERRY,                                                 16 Cr. 281 (PGG-6)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The parties should be aware that the Court is contemplating a substantial upward

variance from the Sentencing Guidelines range of seven years' imprisonment, and draft their

supplemental sentencing submissions accordingly.

Dated: New York, New York
       December 3, 2019
                                                   SO ORDERED.



                                                   Paul G. Gardephe
                                                   United States District Judge
